The case is held, decision is reserved, the motion to relieve counsel of assignment is granted and new counsel is to be assigned. Memorandum: Defendant was convicted upon a guilty plea of two counts of murder in the second degree (Penal Law § 125.25 [2]). She was sentenced to consecutive terms of incarceration of 15 years to life. Defendant’s assigned appellate counsel has moved to be relieved of the assignment pursuant to People v Crawford (71 AD2d 38 [1979]), and has submitted an affirmation in which he concludes that there are no nonfrivolous issues meriting this Court’s consideration. The record establishes that while defendant received the agreed upon sentence, which was within County Court’s authority to impose, the court was not required by statute to impose consecutive sentences. The facts raise the issue whether defendant’s sentence was unduly harsh or severe. Therefore, we relieve counsel of his assignment and assign new *1201counsel to brief this issue, as well as any other issues that counsel’s review of the record may disclose. (Appeal from Judgment of Ontario County Court, Craig J. Doran, J.—Murder 2nd). Present—Pigott, Jr., P.J., Scudder, Kehoe, Smith and Fine, JJ.